Citation Nr: 1618379	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Board remanded the hearing loss claim, along with the issue of entitlement to service connection for tinnitus.  However, service connection for tinnitus was granted by a December 2015 rating decision and is, therefore, no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this matter in June 2015 in order to obtain an adequate medical examination and opinion regarding whether the Veteran's currently diagnosed bilateral hearing loss is related to noise exposure in service, as he contends.  The Board has reviewed the examination report obtained pursuant to its remand and finds that the examiner did not do as instructed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA audiological examination in October 2015, pursuant to which a VA examiner opined that the Veteran's bilateral hearing loss is not related to service.  However, the examiner did not address the evidence of significant improvement in the Veteran's hearing acuity demonstrated in the service treatment records, as requested by the Board and as noted by the Veteran's representative in a March 2016 brief.  Even further, the October 2015 VA examiner, like the earlier October 2011 VA examiner, inaccurately stated that the Veteran's hearing was normal upon enlistment in November 1962.  As discussed in the June 2015 remand, when converted to ISO-ANSI standards, the November 1962 enlistment examination shows some degree of hearing loss, bilaterally, at 6000 Hertz, and in the right ear at 3000 Hertz.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As the examiner failed to adhere to the Board's remand instructions, an addendum opinion must be secured on remand.  Contemporaneous VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the Mountain Home VA Medical Center, dated since November 2010. 

2.  Then, obtain an addendum opinion from a VA audiologist as to whether the Veteran's current bilateral hearing loss is related to service.  The electronic claims file must be made available to and reviewed by the examiner.  If, after review of the file, the audiologist determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss disability arose during military service or was caused, at least in part, by in-service noise exposure.

The audiologist should consider lay statements from the Veteran and other individuals indicating that the Veteran has had poor hearing for a long period of time, and that his hearing was worse following service than it was before.  The audiologist should also consider the Veteran's competent lay statements regarding his in-service noise exposure from engines and electrical equipment. 

In considering service audiograms from November 1962 and September 1965, the audiologist should ensure conversion of the results from American Standards Association (ASA) units to International Standards Organization (ISO) units, prior to conducting any comparisons.

The audiologist is further advised that VA considers the threshold for "normal" hearing to be between zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, when converted to when converted to ISO-ANSI standards, the November 1962 enlistment examination shows some degree of hearing loss, bilaterally, at 6000 Hertz, and in the right ear at 3000 Hertz. 

(b)  The audiologist is asked to comment on the significance, if any, of the improvement in hearing acuity documented at the 1000 and 2000 Hertz  pure tone thresholds recorded between the November 1962 entrance and September 1965 separation audiograms.
 
3.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures. 
 
4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for service connection for bilateral hearing loss in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



